DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,052,784. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations and adds a second thermal fuse. Dependent claims 6 and 7 recite substantially the same limitations as claims 19 and 20 of U.S. Patent No. 11,052,784 and are therefore rejected. Dependent claims 18 and 19 recite substantially the same limitations as claims 19 and 20 of U.S. Patent No. 11,052,784 and are therefore rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US PG Pub. No. 2009/0303647).
[Claims 1 and 22] Regarding claims 1 and 22, Bauer discloses a method, comprising: determining a current flow through a motive electrical power path of a vehicle (See claim 21, line 4); directing the current flow through a current protection circuit having a parallel arrangement (Bauer, FIG 1 shows parallel supply 8 and 9), with a pyro-fuse (Bauer discloses fuse 6 on supply 8 which inherently breaks when the current threshold is exceeded and in paragraph [0037] FET 11 is a disconnection means described in claim 21 and can be substituted for an activatable pyro or thermal fuse selected from a known group of disconnects as a matter of design choice) on a first leg of the current protection circuit (Bauer FIG 1) and a thermal fuse (Bauer discloses fuse 7 on supply 9 which inherently breaks when the current threshold is exceeded and in paragraph [0039] FET 21 is a disconnection means described in claim 21 and can be substituted for an activatable pyro or thermal fuse as a matter of design choice) on a second leg of the current protection circuit (Bauer FIG 1); and providing a pyro-fuse activation command in response to the current flow exceeding a threshold current flow value (Bauer, claim 21, the determination means acts with the disconnection means to prohibit current flow when outside of the desired range).

    PNG
    media_image1.png
    883
    690
    media_image1.png
    Greyscale

 [Claim 8] Regarding claim 8, Bauer discloses an apparatus, comprising: a current protection circuit structured with a pyro-fuse on a first leg of the current protection circuit (Bauer discloses fuses 6 and 7 on power supplies 8 and 9 and current disconnects FET 11 and FET 21) and a thermal fuse on a second leg of the current protection circuit (Bauer discloses fuses 6 and 7 on power supplies 8 and 9 and current disconnects FET 11 and FET 21 and can be substituted for an activatable pyro or thermal fuse selected from a known group of disconnects as a matter of design choice); a current detection circuit structured to determine a current flow through the current protection circuit (Bauer, see claim 21 which discloses a current flow determination and current disconnection for circuit protection); and a pyro-fuse activation circuit structured to provide a pyro-fuse activation command in response to the current flow exceeding a threshold current flow value (Bauer, see claim 21 which discloses a current flow determination and current disconnection for circuit protection), wherein the pyro-fuse is responsive to the pyro-fuse activation command.
[Claim 13] Regarding claim 13, Bauer discloses the apparatus of claim 8, wherein the pyro-fuse activation command activates and opens the second leg upon command (Bauer, FIG 1, FET 21 can be operated to open and close as desired based on the current determination means set forth in claim 21).
Allowable Subject Matter
1.	Claims 2-5, 9-12, 14-16, 20-21, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614